Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shenbin Wu (Reg. No. 77,497) on 08/31/2022.
The application has been amended as follows: 

Specification 

 [0004] (Currently Amended) When evaluating the reliability of the IGBT module of a wind power converter, it is necessary to consider many factors that affect the device, such as the wind speed, the ambient temperature, and the power device aging characteristics. Based on the SCADA monitoring data, the effects of the wind speed and the ambient temperature on reliability evaluation of the IGBT can be considered. However, the real-time observation scale of the Supervisory Control and Data Acquisition (SCADA) data is very short compared to the entire lifetime cycle of the IGBT module, and the cumulative effect of 25 fatigue damage of the IGBT is not effectively taken into account. In general, when using the junction temperature data to evaluate the reliability of a wind power IGBT, the existing methods cannot effectively take into account the effect of fatigue damage, and the calculation efficiency cannot yet meet the requirements for online monitoring.
Claim 1. (Currently Amended) A multi-time-scale reliability evaluation method of a wind power Insulated Gate Bipolar Transistor (IGBT) considering fatigue damage, comprising:
(1) dividing a time scale of reliability evaluation, and comprehensively extracting lifetime information of a power device by using multiple time scales;
(2) establishing an electro-thermal coupling model of an IGBT module for a topology of a wind power converter and an IGBT model to obtain a junction temperature data, and combined with an IGBT fatigue damage theory, establishing a steady-state junction temperature database of the IGBT in different aging states;
(3) in a short-term time-scale profile, fully considering effects of an ambient temperature and a wind speed based on a Supervisory Control and Data Acquisition (SCADA) monitoring data, outputting the junction temperature data in real-time through the electro-thermal coupling model, and calculating a real-time thermal stress cycle number;
(4) in a long-term time-scale profile, establishing a Weibull probability distribution model of the wind speed based on the SCADA monitoring data of a wind turbine to obtain a wind speed probability distribution curve, and after normalization, conducting a thermal stress shock inspection number probability distribution, and combined with a Bayerer lifetime prediction model and the steady-state junction temperature database, obtaining in advance a maximum thermal stress cycle number that the IGBT can withstand in different aging stages;
and
(5) calculating a cumulative damage degree and an estimated lifetime of the IGBT of the wind power converter by taking the maximum thermal stress cycle number as a connection between evaluation results of the different time scales.

Claim 12. (Currently Amended) A multi-time-scale reliability evaluation system of a wind power Insulated Gate Bipolar Transistor (IGBT) considering fatigue damage, comprising:
a time scale division module configured to divide a time scale of reliability evaluation and comprehensively extract lifetime information of a power device by using multiple time scales;
a steady-state junction temperature database establishment module configured to establish an electro-thermal coupling model of an IGBT module for a topology of a wind power converter and an IGBT model to obtain a junction temperature data, and combined with an IGBT fatigue damage theory, establish a steady-state junction temperature database of the IGBT in different aging states;
a short-term reliability analysis module configured to, in a short-term time-scale profile, fully consider effects of an ambient temperature and a wind speed based on a Supervisory Control and Data Acquisition (SCADA) monitoring data, output the junction temperature data in real-time through the electro-thermal coupling model, and calculate a real-time thermal stress cycle number;
a long-term reliability analysis module configured to, in a long-term time-scale profile, establish a Weibull probability distribution model of the wind speed based on the SCADA monitoring data of a wind turbine to obtain a wind speed probability distribution curve, and after normalization, conduct a thermal stress shock inspection number probability distribution, and combined with a Bayerer lifetime prediction model and the steady-state junction temperature database, obtain in advance a maximum thermal stress cycle number that the IGBT can withstand in different aging stages; and
a reliability evaluation module configured to calculate a cumulative damage degree and an estimated lifetime of the IGBT of the wind power converter by taking the maximum thermal stress cycle number as a connection between evaluation results of the different time scales.

Reason for Allowance
3.	Claims 1-20 are allowed. Examiner’s reasons for allowance are following:
a)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 12: 
As to claims 1-11 and 13-20 the present invention is direct to a multi-time-scale reliability evaluation method of a wind power Insulated Gate Bipolar Transistor (IGBT) considering fatigue damage, comprising: Independent claim 1 identifies the uniquely distinct features of “(4) in a long-term time-scale profile, establishing a Weibull probability distribution model of the wind speed based on the SCADA monitoring data of a wind turbine to obtain a wind speed probability distribution curve, and after normalization, conducting a thermal stress shock inspection number probability distribution, and combined with a Bayerer lifetime prediction model and the steady-state junction temperature database, obtaining in advance a maximum thermal stress cycle number that the IGBT can withstand in different aging stages; and (5) calculating a cumulative damage degree and an estimated lifetime of the IGBT of the wind power converter by taking the maximum thermal stress cycle number as a connection between evaluation results of the different time scales”.
As to claim 12 the present invention is direct to a multi-time-scale reliability evaluation system of a wind power Insulated Gate Bipolar Transistor (IGBT) considering fatigue damage, comprising:  Independent claim 12 identifies the uniquely distinct features of “a long-term reliability analysis module configured to, in a long-term time-scale profile, establish a Weibull probability distribution model of the wind speed based on the SCADA monitoring data of a wind turbine to obtain a wind speed probability distribution curve, and after normalization, conduct a thermal stress shock inspection number probability distribution, and combined with a Bayerer lifetime prediction model and the steady-state junction temperature database, obtain in advance a maximum thermal stress cycle number that the IGBT can withstand in different aging stages; and a reliability evaluation module configured to calculate a cumulative damage degree and an estimated lifetime of the IGBT of the wind power converter by taking the maximum thermal stress cycle number as a connection between evaluation results of the different time scales”.
The closest prior art, Poornaki et al. (Pub NO. US 2020/0210824), Wang et al. (Pub NO. US 2020/0210537 A1), Kim et al. (Pub NO. US 2020/0236456 A1), Timbus et al. (Pub NO. US 2017/0089325 A1) teaches System and Method for Wind Turbine, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867 


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867